Exhibit 10.10

 

CONFIDENTIAL SETTLEMENT AGREEMENT AND LICENSE

 

This Confidential Settlement Agreement and License (the “Agreement”), dated as
of March 26, 2016, is made by and among COMARCO, INC. (“CI”), a California
corporation, and COMARCO WIRELESS TECHNOLOGIES, INC. (“CWT”), a Delaware
corporation, on the one hand (CI and CWT are referred to together as “Comarco”),
and TARGUS INTERNATIONAL LLC (“TI”), a Delaware limited liability company, and
FT 1, INC. (formerly known as TARGUS GROUP INTERNATIONAL, INC.) (“FT 1” or,
where appropriate in context, “TGII”), a Delaware corporation, on the other hand
(TI and FT 1 are sometimes referred to together as “Targus”). Comarco and Targus
are referred to collectively as the “Parties” and individually as a “Party.”

 

RECITALS

 

A.     In 2014, Comarco filed a complaint against TGII in the United States
District Court for the Central District of California, entitled Comarco, Inc. et
al. v. Targus Group Int’l, Inc., Case No. 8:14-cv-00361 (C.D. Cal. 2014)) (the
“Federal Action”). In the Federal Action, Comarco asserted against TGII claims
for patent infringement, breach of contract, intentional interference with
contract, violation of California Business and Professions Code Section 17200,
and misrepresentation - fraudulent concealment.

 

B.     Later in 2014, after TGII sought ex parte reexamination of certain
Comarco patents, and after Comarco then dismissed the Federal Action without
prejudice, Comarco filed a Complaint against TGII in the Superior Court of the
State of California, County of Orange, entitled Comarco, Inc. et al. v. Targus
Group Int’l, Inc., Case No. 30-2014-00726792-CU-CI-CJC (the “State Action”). In
the State Action, Comarco asserted against TGII claims for breach of contract,
fraudulent concealment, unfair competition, and accounting.

 

C.     TGII steadfastly denies the allegations contained in both the Federal
Action and the State Action and, in the State Action, moved to compel
arbitration in accordance with the provisions of a Strategic Product Development
and Supply Agreement (the “SPDA”), dated March 16, 2009, between CI and TGII.
The court in the State Action granted TGII’s motion and ordered the parties into
arbitration.

 

D.     Thereafter, Comarco filed a Demand for Arbitration (and later an Amended
Demand for Arbitration) with JAMS in Orange County, California in a matter
entitled Comarco, Inc. et al. v. Targus Group Int’l, Inc., JAMS Case
No. 1200049766 (the “Arbitration”). In the Arbitration, Comarco’s Amended Demand
for Arbitration asserts claims for breach of contract, breach of the implied
covenant of good faith and fair dealing, and accounting. TGII answered Comarco’s
Demand and Amended Demand in the Arbitration and steadfastly denies all claims
therein.

 

E.     The Federal Action, the State Action, and the Arbitration are hereinafter
referred to together as the “Litigation.”

 

F.     TGII defaulted on its obligations under its senior term loan credit
facility (the “Credit Facility”).

 

G.     As a result of such default and pursuant to Section 9-610 of the Uniform
Commercial Code, the collateral agent under the Credit Facility (the “Collateral
Agent”) held a public sale (the “Foreclosure Sale”) of certain assets of TGII
and certain of its affiliates that are guarantors under the Credit Facility
(such assets, the “Foreclosed Assets”).

 

 
 

--------------------------------------------------------------------------------

 

  

H.     The Collateral Agent, on behalf of the lenders under the Credit Facility,
submitted the winning bid at the Foreclosure Sale to acquire all of the
Foreclosed Assets.

 

I.     As a result of being the winning bidder at the Foreclosure Sale, the
Collateral Agent, on behalf of the lenders under the Credit Facility, acquired
all of the Foreclosed Assets on February 3, 2016.

 

J.     Immediately following the Collateral Agent’s acquisition of the
Foreclosed Assets pursuant to the Foreclosure Sale, the Collateral Agent sold
and assigned the Foreclosed Assets to TI and certain of its affiliates (such
sale, the “Sale Transaction”), with substantially all of the Foreclosed Assets
ultimately being assigned to TI.

 

K.     As a result of the Foreclosure Sale and the Sale Transaction, TI
distributes and sells to retailers, consumers, original equipment manufacturers
(“OEMs”), and others the products alleged by Comarco in the Litigation to breach
the SPDA and utilizes Comarco’s alleged intellectual property, including,
without limitation, Comarco patents and patent applications.

 

L.     In connection with and following the Foreclosure Sale and the Sale
Transaction, Comarco has asserted through discussion among Comarco’s counsel and
TGII’s counsel that TI may be liable to Comarco as a successor to TGII for one
or more claims, including claims asserted by Comarco in the Litigation (the
“Successor Allegations”). For its part, TI steadfastly denies any liability to
Comarco for the Successor Allegations or otherwise.

 

M.    The Litigation and the Successor Allegations (including TI’s denial
thereof) are collectively referred to as the “Dispute.”

 

N.     The Parties desire to avoid the uncertainty and further expense of
pursuing the Dispute and to resolve the Dispute in a mutually agreeable manner.

 

THEREFORE, based on the foregoing Recitals, and in consideration of the mutual
promises set forth below, the sufficiency of which is hereby acknowledged, the
Parties agree to be legally bound as follows.

 

SECTION I
EFFECTIVE DATE AND PAYMENT

 

1.1    Effective Date. This Agreement shall become effective and binding on the
date on which all of the Parties have received duly executed signature pages for
this Agreement from each of the other Parties (such date, the “Effective
Date”). 

 

 
2

--------------------------------------------------------------------------------

 

  

 #### Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

  

 

1.2     Payment. In exchange for the License set forth in Section II hereof, and
in exchange for other consideration set forth in this Agreement, Targus shall
pay to CI the sum of $#### (the “Payment”). The Payment shall be made within
five (5) business days of the complete execution of this Agreement in the form
of a wire transfer in accordance with wire transfer instructions attached hereto
as Exhibit A.

 

SECTION II
LICENSE

 

2.1     As of the Effective Date, Comarco grants to Targus, including its
respective parents, subsidiaries, affiliates, and its successors, assigns,
divisions, units, and joint ventures, a nonexclusive, irrevocable, fully-paid-up
(except as qualified in Subsection 2.3 with respect to “Extra OEM Products” and
Subsection 7.11 with respect to successors or assigns) world-wide license and
the ability to sub-license, if necessary (the “License”), to make, have made,
assemble, have assembled, use, offer for sale, sell, import, export, offer to
distribute, distribute, repair, reconstruct, or maintain the “Licensed
Products,” as defined in Exhibit B. It is expressly understood and agreed that
Targus may sublicense its rights under this License to vendors, suppliers, and
manufacturers or other third parties as may be reasonably necessary to make
Licensed Products or any component thereof solely for the benefit of and sale to
Targus, and that Targus's distributors, customers, and end users have the right
to use, sell, offer for sale, distribute, import, export, offer to distribute,
distribute, repair, reconstruct, or maintain Licensed Products.

 

2.2     Targus may make, have made, assemble, have assembled, use, offer for
sale, sell, import, export, offer to distribute, distribute, repair, reconstruct
and maintain Licensed Products to and/or for OEMs, as hereafter defined, subject
to the terms of Section 2.1 and the following terms. For purposes of this
Agreement, OEM shall mean any producer or manufacturer of portable electronic
products, such as laptop, notebook, and tablet computers, telephones, and mp3
players, and all such similar devices, that sells such products under its own
brand name or names, and shall include by way of example, but not limitation,
Apple, Dell, Samsung, Lenovo, Acer, Hewlett Packard, and similar OEMs. Targus
may sell to and/or for OEMs up to and including #### units per calendar year
(the “Annual OEM Cap”) of Licensed Products. All units of Licensed Products sold
up to and including the number of units allowed under the Annual OEM Cap in each
calendar year shall be considered within the fully-paid-up License, and no
consideration beyond the Payment shall be due for sales of units of Licensed
Products up to and including the number of units allowed under the Annual OEM
Cap. Targus may sell units of Licensed Products in a calendar year in excess of
the OEM Annual Cap and Targus shall remit to CI a royalty (“Additional Royalty”)
in the following amounts for units of Licensed Products sold in a calendar year
in excess of the OEM Annual Cap (“Extra OEM Products”): (a) $#### for each unit
of an OEM Product that constitutes a high-power device (a product #### watts or
higher); and (b) $#### for each unit of an OEM Product that constitutes a
low-power device (a product less than #### watts). Notwithstanding anything to
the contrary contained herein, the obligation to pay any Additional Royalty
pursuant to this Agreement shall only exist to the extent that the Extra OEM
Products are subject to any patents owned by Comarco and any such obligation
shall remain in effect only for the life of any such patents.

 

 
3

--------------------------------------------------------------------------------

 

  

2.3     In the event Targus sells Extra OEM Products that are subject to this
Agreement, Targus shall pay to CI by no later than March 31 of the following
calendar year the Additional Royalty due for sales of units of Extra OEM
Products in the preceding calendar year.

 

2.4     For the avoidance of doubt, the License shall be considered a
fully-paid-up, retroactive, and prospective License that is fully paid-up based
on the Payment set forth in Section I above, (subject only to the potential for
an Additional Royalty as set forth in Section 2.2 above.

 

2.5     Targus shall maintain accurate, complete records of its sales of
Licensed Products to OEMs under this Agreement for the period set forth in
Sections 2.1 and 2.2 above. During such period, Targus shall provide Comarco, on
an annual basis, with reports detailing unit sales of Licensed Products to OEMs
which are subject to the Additional Royalty obligation defined above. Targus
shall provide these reports within 45 days following the end of the previous
Targus fiscal year.

 

2.6.    So long as Targus is obligated to pay an Additional Royalty Comarco
shall have the right not more than once in any twelve (12) months, upon at least
thirty (30) days’ prior notice to Targus, through an independent certified
public accountant selected by Comarco subject to Targus’s approval, not to be
unreasonably withheld or delayed by Targus, to audit the relevant records of
Targus on a confidential basis, at a reasonable place and during normal business
hours, to verify any payment and report made by Targus pursuant to Sections 2.3
and 2.5. The auditor shall examine Targus's records only on matters pertinent to
the calculation of the unit sales and Additional Royalties, as set forth above.
All costs and expenses in connection with such audit shall be borne solely by
Comarco, except as provided below. If an audit shows the amount actually paid to
CI for any period is less than the amount which should have been paid to CI for
that period by greater than ten percent (10%), Targus agrees to pay all
reasonable and verified fees associated with such audit.

 

SECTION III
DISMISSAL OF STATE ACTION AND ARBITRATION

 

3.1     Within two (2) business days of Comarco’s receipt of the Payment,
Comarco and FT 1 shall submit to the court in the State Action and to the
arbitration panel in the Arbitration any and all papers necessary to effect a
complete and final dismissal with prejudice of the State Action and the
Arbitration. Each Party shall bear sole responsibility for any of its attorneys’
fees, expert fees, or any other fees or expenses it has incurred in connection
with the Dispute, and neither Comarco nor Targus shall seek any such fees or
expenses from each other in connection with the Dispute.

 

 
4

--------------------------------------------------------------------------------

 

  

SECTION IV
RELEASE

 

4.1     General Release of Claims. Except for the rights and obligations created
by this Agreement, CI and CWT, on behalf of themselves and their respective
past, present and future owners, shareholders, parents, subsidiaries,
predecessors, successors, assigns, divisions, units, officers, directors,
employees, contractors, agents, attorneys, representatives, heirs, executors, or
any other party claiming rights by, through, or under CI or CWT or any Comarco
IP (collectively, the “Comarco Releasors”), irrevocably and unconditionally
release and discharge (i) TI and FT 1; and (ii) their respective past, present
and future owners, shareholders, parents, subsidiaries, successors, assigns,
divisions, units, officers, directors, employees, contractors, agents,
attorneys, and representatives (collectively, the “Targus Released Parties”),
from and against any and all claims, allegations, counterclaims, demands, causes
of action, damages, losses, debts, obligations, suits, costs, expenses, fees
(including, but not limited to, attorneys’ fees and expert witness fees), and
liabilities of any kind whatsoever, upon any legal or equitable theory of any
jurisdiction, whether known, unknown, contractual, tortious, common law,
statutory, federal, state, local, or otherwise, in the United States and
throughout the world, whether known or unknown, which any of the Comarco
Releasors has or may have had since the beginning of time, by reason of any
matter, cause, or thing whatsoever, including, without limitation, any claims or
liabilities arising out of or relating to the Comarco IP, the SPDA, or any
facts, events or conduct that was actually alleged, or that may or could have
been alleged, in the Dispute including, but not limited to, the infringement of
any Comarco IP, the breach of the SPDA, or any liability by reason of any
Successor Allegations (“Comarco Released Claims”).

 

4.2     Waiver of California Civil Code § 1542. Comarco acknowledges that it
understands the significance and potential consequences of its release of
Comarco Released Claims, including, without limitation, any unknown claims.
Comarco intends that the claims released by it under this Agreement be construed
as broadly as possible and agrees that it waives and relinquishes all rights and
benefits it may have under Section 1542 of the Civil Code of the State of
California, or any similar statute or law of any other jurisdiction. Section
1542 reads as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

4.3     Covenant Not to Sue. Comarco Releasors, on behalf of itself and its
past, present, and future heirs, executors, successors, assigns, agents and all
other persons and entities associated with any of them, covenant that they will
not at any time, whether individually or collectively and whether now or in the
future, sue, file, assist, or participate in, or cause, assert, or induce any
other person or entity to sue, file, assert, or participate in any claim or
allegation against (i) TI and/or FT 1; (ii) their respective past, present and
future owners, shareholders, parents, subsidiaries, predecessors, successors,
assigns, divisions, units, officers, directors, employees, contractors, agents,
attorneys, or representatives, heirs or executors; (iii) their respective past,
present and future vendors, suppliers, manufacturers, distributors, customers,
or end-users; or (iv) any other entity associated in any way with the making,
assembling, using, offering for sale, selling, importing, exporting,
distribution, repair, reconstruction, and/or maintenance of any products for
infringement, breach, misuse, or misappropriation of the Comarco IP, where any
of such allegations and/or claims is based on or related to the making,
assembly, using, selling, offering for sale, importing, exporting, distribution,
repair, reconstruction, and/or maintenance of any products made by or for, sold
or offered for sale by Targus or Targus’ customers (“Targus Products”), whether
prior to, on, or after the Effective Date of this Agreement. This covenant not
to sue does not inure to the benefit of any third parties for their conduct that
is unrelated to Targus or unrelated to products made by or for, sold or offered
for sale by Targus (“Non-Targus Products”). The Parties agree that this covenant
not to sue shall not prevent Comarco from instituting or prosecuting a lawsuit
or other action against a third party for making, selling, importing, exporting,
or offering for sale Non-Targus Products; provided, however, that Comarco may
prosecute a lawsuit or action against such third party if, and only to the
extent that, the alleged liability of that third party to Comarco stems from or
relates to Non-Targus Products.

 

 
5

--------------------------------------------------------------------------------

 

  

SECTION V
CONFIDENTIALITY

 

5.1     Confidentiality. The Parties shall keep the terms of this Agreement
confidential and shall not disclose to any third party, except for their
respective attorneys, advisors, and accountants, and additionally on the part of
Targus to Targus’ suppliers, vendors, and manufacturers, the terms of this
Agreement, until such information becomes known to the public through no fault
of the disclosing Party or unless such information is required to be disclosed:
(i) by law or court order, (ii) for compliance with an auditor's request for
information, (iii) in connection with a merger, sale of all or substantially all
the voting stock or assets, or the issuance of securities (in each case solely
to a third party that has executed a confidentiality agreement containing
substantially similar terms and conditions), (iv) for compliance with
governmental or regulatory requirements, (v) for compliance with the disclosure
provisions of Subsection 5.2, infra, of this Agreement, or (vi) in furtherance
of enforcing this Agreement in the event any of the Parties hereto materially
breach this Agreement; provided, however, that in the event that such
information is required to be so disclosed, including, without limitation,
pursuant to any regulation of any securities exchange, securities trading system
or similar regulatory body, the Party that is required to disclose such
information shall use its reasonable efforts to obtain confidential treatment of
such information pursuant to the applicable rules regarding obtaining
confidential treatment.  Such Party shall give the other Party prior written
notice of such occurrence and shall incorporate the reasonable comments of the
other Party into the request for confidential treatment.. Notwithstanding the
foregoing, the Parties may inform any third parties that the Litigation has been
settled provided that the Parties do not disclose the other terms of this
Agreement to such third parties, except as otherwise permitted by the first
sentence in this Subsection 5.1. Furthermore, notwithstanding the forgoing,
Targus may also inform its customers, end-users and any other interested persons
or entities that the making, assembly, use, offer for sale, sale, importation,
exportation, distribution, repair, reconstruction, and maintenance of any
products now or hereafter made by or for, sold or offered for sale by Targus,
their respective suppliers, vendors, customers, and/or end-users are free from
any claim of infringement of the Comarco IP by virtue of a license granted to
Targus.

 

5.2.    Acknowledgment of License. Notwithstanding the foregoing Subsection 5.1,
Comarco agrees to sign, in connection with the execution of this Agreement, an
Acknowledgment of License in the form attached hereto as Exhibit C
(“Acknowledgment”) and further agrees that Targus may provide copies of the
Acknowledgment to its respective customers, distributors, suppliers, and any
other interested persons or entities.

 

 
6

--------------------------------------------------------------------------------

 

  

SECTION VI
REPRESENTATIONS AND WARRANTIES

 

6.1     Mutual Representations and Warranties. Each Party represents and
warrants to the other Party that: (i) it has the authority to enter into this
Agreement; (ii) its signatories have been properly authorized to enter into this
Agreement and to perform all of the covenants and agreements stated herein;
(iii) it has not sold, assigned, transferred, hypothecated, pledged, encumbered,
or otherwise disposed of, in whole or in part, voluntarily or involuntarily, any
claim, cause of action, counterclaim, liability, damage, loss, debt, demand,
obligation, suit, cost, expense, fee, or otherwise that has been released,
remised, or discharged pursuant to this Agreement; (iv) this Agreement has been
executed freely and voluntarily, without economic compulsion or other duress,
and with full knowledge of its legal significance and consequences; and (v) it
has entered into the Agreement regardless of and without reliance on any witness
or expert testimony generated during the Litigation or documents produced or not
produced during the Litigation.

 

6.2     Representations and Warranties by Comarco to Targus. Comarco represents
and warrants that it is the true and sole owner of the Comarco IP. Comarco
represents and warrants to Targus that Comarco will not assign, transfer, and/or
otherwise convey, whether individually or collectively, any ownership rights or
exclusive licenses in, to, or under any of the Comarco IP unless any such
assignee, transferee, or the like first agrees in writing that it is bound by
and subject to the terms, conditions, and provisions of this Agreement,
including, but not limited to, the releases, licenses and covenants granted by
Comarco in this Agreement. Comarco agrees to provide Targus with notice of any
such assignment, transfer, or conveyance of rights in, to or under any of the
Comarco IP within 30 days of such assignment, transfer or conveyance.

 

SECTION VII
MISCELLANEOUS PROVISIONS

 

7.1     Denial of Liability. Neither this Agreement nor anything in this
Agreement shall be construed as an admission by any Party or by any other person
or entity of any fault or any liability to any other Party or to any other
person or entity or to the validity, enforceability or infringement of the
Comarco IP.

 

7.2     Integration and Release. This Agreement is the final and complete
agreement between Comarco, on the one hand, and Targus, on the other hand, with
regard to its subject matter. All prior written and oral negotiations,
representations, agreements, and warranties related to or pertaining to this
Agreement and the subject matter of this Agreement, are superseded by and merged
into this Agreement. Comarco, on the one hand, and Targus, on the other hand,
release each other from any separate liability related to such prior
negotiations, representations, agreements, and warranties.

 

7.3     Modification of Agreement. No amendment, alteration, or modification to
any of the provisions of this Agreement shall be valid unless made in writing
and signed by the Party to be bound.

 

 
7

--------------------------------------------------------------------------------

 

  

7.4     Interpretation. The Parties have had the opportunity to negotiate the
terms of this Agreement, and no Party shall be deemed the drafter of all or any
portion of this Agreement for purposes of interpretation. The terms of this
Agreement shall be binding and shall be strictly construed in any proceeding
relating or pertaining to this Agreement. Without affecting the obligations of
the Parties otherwise expressed, the term "shall" when used in connection with
any act or obligation to be undertaken means an affirmative obligation. The term
"including" shall mean "including but not limited to." All terms shall be
construed in the masculine or feminine and in plural or singular as required by
the context in which the term is used.

 

7.5     Headings. The headings hereof are inserted merely for convenience and
shall not be used to construe or modify the terms of this Agreement in any
respect.

 

7.6     Governing Law and Venue. This Agreement shall be governed by and
construed in accordance with the laws of the United States of America and, to
the extent applicable, the laws of the State of California, without regard to
its conflict or choice of law provisions. Any action to enforce this Agreement
shall be brought in a federal or state court of competent jurisdiction in the
County of Orange, State of California.

 

7.7     Enforcement; Legal Fees. If any legal proceeding is instituted by any
Party to enforce the terms of this Agreement, the prevailing Party shall be
entitled to recover reasonable attorneys' fees and costs incurred in connection
with such proceeding.

 

7.8     Severability. If any one or more of the provisions of this Agreement is
held to be invalid, illegal, or unenforceable in any respect, the other
provisions shall remain in full force and effect. Any provision deemed invalid,
illegal, or unenforceable because its scope is considered excessive shall be
modified only to the minimum extent necessary to render the provision valid,
legal, and enforceable.

 

7.9     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original agreement and all of which shall be deemed a
single instrument.

 

7.10   No Relationship Between the Parties. This Agreement does not create an
employment, partnership, joint venture, or agency relationship between the
Parties of any kind or nature, nor does this Agreement create any obligation by
Targus to sell any (or any particular quantity of) Licensed Products. No Party
shall have any right, power, or authority under this Agreement to act as a legal
representative of the other Party, and no Party shall have any power to obligate
or bind the other Party or to make any representations, express or implied, on
behalf of or in the name of the other Party in any manner or for any purpose
whatsoever.

 

7.11   Successors and Assigns. This Agreement shall bind, and inure to the
benefit of, the respective successors, assigns, and successors-in-interest of
each of the Parties, provided, however, that any successor or assign of Targus
that is an OEM shall agree to pay a royalty on all sales of Licensed Products in
accordance with, and subject to, the terms of Section 2.2. All Parties hereby
agree that this Agreement shall not terminate, and all parties shall remain
bound hereby, upon the occurrence by, against or otherwise with respect to FT 1
or TI of (i) a proceeding seeking relief under Title 11 of the United States
Code, as now constituted or hereafter amended, or any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law, (ii) an application
for the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for FT 1 and/or TI or for a substantial part of either of
their property or assets, (iii) a general assignment for the benefit of
creditors or (iv) a winding-up, dissolution or liquidation.

 

 
8

--------------------------------------------------------------------------------

 

  

7.12   Waiver. The waiver of a breach hereunder may be effected only by a
writing signed by the waiving party and shall not constitute, or be held to be,
a waiver of any other or subsequent breach or to affect in any way the
effectiveness of the provision in question.

 

7.13   Recitals/Exhibits. All recitals, terms, conditions, and provisions
herein, and all exhibits attached hereto and referred to herein are integral
parts of this Agreement.

 

7.14   Notices. Any demand, notice, report, request, or other communication
required or permitted to be given under this Agreement shall be in writing and,
unless otherwise provided herein, shall be deemed sufficiently given when
actually delivered in person (including delivery by commercial services such as
messengers) or when mailed by express, registered, or certified mail (postage
prepaid) directed as follows:

 

If addressed to Comarco:

Comarco, Inc.

28202 Cabot Road Suite 300

Laguna Niguel, CA 92677

Attn: Tom Lanni

Email: ****@****.com

with a copy to:

Julander, Brown & Bollard

9110 Irvine Center Drive

Irvine, CA 92618

Attn: William Bollard

Email: ****@****.com

fax: ***-***-****

If addressed to TI:

Targus International LLC

1211 N. Miller St.

Anaheim, CA 92806

Attn: General Counsel

Email: ****@****.com

fax: (***) ***-****

with a copy to:

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, NY 10038-4982

Attn: Curt C. Mechling

Attn: Jayme T. Goldstein

Fax: (***) ***-****

If addressed to FT 1:

Chapman and Cutler LLP

Attn: Larry Halpin

Attn: Marina Zelinsky

1270 Avenue of the Americas

New York, NY 10020

Fax: (***) ***-****

 

or to such other names and addresses as may be specified from time to time in a
written notice given by such party in accordance with this Subsection 7.14.

 

 
9

--------------------------------------------------------------------------------

 

  

7.15    Advice of Legal Counsel. Each Party has had the opportunity to obtain
the advice of legal, accounting, and other professional advisers regarding the
language in this Agreement. No Party has relied on legal counsel for another
Party, and no legal counsel or other adviser for a Party shall have any duty or
obligation to another Party. Each Party has read and understands this Agreement
and is executing this Agreement as the Party's free act and without duress. Each
Party agrees that it shall bear its own attorneys’ fees and costs incurred in
connection with the Dispute and the negotiation and documentation of this
Agreement.

 

IN WITNESS WHEREOF, THE PARTIES THROUGH THEIR AUTHORIZED REPRESENTATIVES HAVE
DULY EXECUTED THIS AGREEMENT AS OF THE DATES SET FORTH BELOW.

 

 

FT 1, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Brecker

 

 

Its:

President

 

       

 

Date:

March 26, 2016

 

                  Targus International LLC                     By: /s/ Mikel
Williams     Its: President & CEO             Date: March 26, 2016              
      Comarco, Inc.                     By: /s/ Thomas W. Lanni     Its:
President & CEO             Date: March 26, 2016  

  

 
10

--------------------------------------------------------------------------------

 

 

  Comarco Wireless Technologies, Inc.                     By: /s/ Thomas W.
Lanni     Its: President & CEO             Date: March 26, 2016  

 

 
11

--------------------------------------------------------------------------------

 

 

Exhibit A
WIRE TRANSFER INSTRUCTIONS

 

Destination Account Holder: Julander, Brown, Bollard & Chapman

9110 Irvine Center Drive

Irvine, California 92618

(***) ***-****

(***) ***-**** FAX

 

Destination ABA or Routing No.: *********

Swift Code: ********

Destination Account: Julander, Brown & Bollard, Client Trust Account,

Account Number ************

 

Destination Bank Address:

***** ******** ****

***** ***** ****** *******

******* *****, ** *****

 

 
 

--------------------------------------------------------------------------------

 

  

Exhibit b
LICENSED PRODUCTS

 

Licensed Products means and is defined as power adapters or power supplies
incorporating any invention, patent, patent application (including power
supplies or power adapters that are subject to United States Patents Nos.
7,999,412, 8,213,204, and 9,153,960, including any continuation,
continuation-in-part, or divisional patent applications), technical information,
specifications, designs, drawings, data, processes, formulae, know how, trade
secrets, and other intellectual properties owned or licensed by Comarco, as of
the Effective Date. Notwithstanding anything to the contrary contained herein,
Licensed Products shall include any power adapter or power supply covered by any
continuation, continuation-in-part, or divisional patent applications associated
with United Patents Nos. 7,999,412, 8,213,204, and 9,153,960, regardless of
whether such continuation, continuation-in-part, or divisional patent
application is filed before or after the Effective Date.

 

Although incorporated into the above definition, Comarco IP shall expressly
include any intellectual property it asserted in the Litigation, including but
not limited to power adapters and power supplies with:

 

 

1.

Interchangeable tips that enable charging of a Dell or HP laptop or netbook
computer, any tip that provides a data signal to an electronic device, or any
tip that has a memory containing information that is read by an electronic
device;

       

2.

The ability to simultaneously charge multiple devices, one of which is a laptop
or netbook computer; or

       

3.

Power adapters having a DC input converter, including but not limited to a
cigarette lighter adapter, and an AC input converter, including but not limited
to a common household power plug, with one or more DC output converters.

  

 
 

--------------------------------------------------------------------------------

 

 

Exhibit C
ACKNOWLEDGMENT OF LICENSE

 

Each of the undersigned owners of various intellectual property (the “Comarco
IP”) hereby acknowledges that they have granted a license to FT 1, Inc.,
formerly known as Targus Group International, Inc., and Targus International
LLC, Inc. (individually or collectively, “Targus”) as follows:

 

Targus, including its respective parents, subsidiaries, affiliates, and its
successors, assigns, divisions, units, and joint ventures, a nonexclusive,
irrevocable, fully-paid-up (except as qualified with respect to “Extra OEM
Products” and to successors or assigns) world-wide license and the ability to
sub-license, if necessary (the “License”), to make, have made, assemble, have
assembled, use, offer for sale, sell, import, export, offer to distribute,
distribute, repair, reconstruct, or maintain the “Licensed Products” as defined
in the License. This License also provides that Targus may sublicense its rights
to vendors, suppliers, and manufacturers or other third parties as may be
reasonably necessary to make Licensed Products or any component thereof solely
for the benefit of and sale to Targus, and that Targus's distributors,
customers, and end users have the right to use, sell, offer for sale,
distribute, import, export, offer to distribute, distribute, repair,
reconstruct, or maintain Licensed Products.

 

 

Comarco, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas W. Lanni

 

 

Its:

President & CEO

 

 

 

 

 

  Date: March 26, 2016                     Comarco Wireless Technologies, Inc.  
                  By: /s/ Thomas W. Lanni     Its: President & CEO            
Date: March 26, 2016  

 